08/23/2016


                                          DA 14-0720
                                                                                          Case Number: DA 14-0720

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2016 MT 209N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

JOSEPH EDWARD LAWRENCE,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Twenty-First Judicial District,
                        In and For the County of Ravalli, Cause No. DC 12-127
                        Honorable James A. Haynes, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Chad Wright, Chief Appellate Defender, Kristen L. Peterson, Assistant
                        Appellate Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Mark W. Mattioli, Assistant
                        Attorney General, Agency Legal Services Bureau, Helena, Montana

                        William Fullbright, Ravalli County Attorney, Hamilton, Montana



                                                    Submitted on Briefs: July 27, 2016

                                                               Decided: August 23, 2016


Filed:

                        __________________________________________
                                          Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2       Joseph Edward Lawrence appeals his convictions of sexual assault and solicitation

in the Twenty-First Judicial District Court, Ravalli County. Lawrence contends that his

conditional guilty plea, which reserved his right to appeal the District Court’s ruling on

his motion to sever, is invalid because the District Court did not rule on the motion to

sever before accepting the plea. The State concedes Lawrence’s argument, and agrees

that Lawrence’s plea and sentence must be vacated because the plea was invalid. See

State v. Rytky, 2006 MT 134, ¶¶ 8–10, 332 Mont. 364, 137 P.3d 530 (remanding with

instructions to vacate the entry of a defendant’s guilty plea and sentence because the

defendant reserved for appeal the district court’s ruling on a motion that was never

issued). We reverse and remand with instructions to the District Court to vacate the entry

of Lawrence’s guilty plea and sentence.

¶3       Because Lawrence’s plea is to be vacated, we do not consider Lawrence’s

alternative argument to vacate his sentence and remand for sentencing before a different

judge.

¶4       We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion


                                             2
of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s interpretation and

application of the law were incorrect. We reverse and remand for proceedings consistent

with this Opinion.


                                              /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MICHAEL E WHEAT
/S/ BETH BAKER
/S/ PATRICIA COTTER
/S/ JIM RICE




                                          3